Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Introduction
The office action is in response to Application filed on 9/10/2021. Claims 1 and 3-8 are pending in the application and have been examined. Claims 1, 3 and 6-8 have been amended.

Response to Arguments
Applicant’s arguments on 35 U.S.C 103:
Applicant’s arguments, see pages 9-21, filed on 9/10/2021, with respect to the rejection(s) of claims 1 and 3-8 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Examiner’s Amendment
         An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for an examiner’s amendment was given in a telephone interview with Applicant’s representative, Mr. Brian Steed (Reg. No. 64,095), on 10/18/2021.


1. (currently amended) A chat terminal device comprising: 
a communication circuitry configured to acquire match situation data, server chat data, and user chat data from a server to which the match situation data, the server chat data, and the user chat data are uploaded, the match situation data representing a situation of a match, the server chat data corresponding to the match and being generated by the server, and the user chat data representing chat content corresponding to the match and input by a user;
a storage configured to store the match situation data, the server chat data, and the user chat data acquired by the communication circuitry in association with respective upload times at which the match situation data, the server chat data, and the user data are uploaded to the server; and 
a hardware controller configured to cause a first area of a display unit to display the match situation data stored in the storage and to cause a second area of the display unit to display, at a same time, the server chat data and the user chat data stored in the storage and corresponding to each other in the upload times, 
wherein
the hardware controller further includes a hardware storage controller, 
215/942,718the hardware storage controller is configured to: 
create tag information identifying score data for each of a player's actions of the match, and cause the storage to store the tag information identifying the score data in association with the match situation data; 
create tag information identifying chat data whenever the server chat data and the user chat data are created or input, and cause the storage to store the tag information identifying the chat data in association with the server chat data and the user chat data; and 
create tag information identifying synchronous data that is information corresponding to the tag information identifying the score data and the tag information identifying the chat data, and cause the storage to store the match situation data, the server chat data, and the the synchronous data and the upload times, and 
the hardware controller is configured to, when a display of one of the match situation data, the server chat data, and the user chat data is changed in the display unit, detect 

2. (canceled)  

3. (currently amended) The chat terminal device according to claim 1, 
wherein the hardware controller causes the display unit to display the match situation data, the server chat data, and the user chat data in chronological order, and 
in response to detecting that a past item of one of the match situation data, the server chat data, or the user chat data is selected and changed, the hardware controller changes 

4. (currently amended) The chat terminal device according to claim 3, wherein 
the hardware controller applies a highlight to a display area for the other data changed.  

5. (currently amended) The chat terminal device according to claim 3, wherein 
the hardware controller displays a guide display on the display unit to return display of the other data changed to a latest display.  

6. (currently amended) A chat system comprising: 
a server to which match situation data, server chat data, and user chat data are uploaded, the match situation data representing a situation of a match, the server chat data corresponding to the match and being generated by the server, and the user chat data representing chat content corresponding to the match and input by a user; 
a communication circuitry configured to acquire the match situation data, the server chat data, and the user chat data from the server; 
a storage configured to store the match situation data, the server chat data, and the user chat data in association with upload times at which the match situation data, the server chat data, and the user chat data are uploaded to the server; and 
a hardware controller configured to cause a first area of a display unit to display the match situation data which is stored in the storage and to cause a second area of the display unit to display, at a same time, the server chat data and the user chat data which are stored in the storage and correspond to each other in the upload times, 
wherein
the hardware controller further includes a storage hardware controller, 
the hardware storage controller is configured to: 
create tag information identifying score data for each of a player's actions of the match, and cause the storage to store the tag information identifying the 415/942,718score data in association with the match situation data; 
create tag information identifying chat data whenever the server chat data and the user chat data are created or input, and cause the storage to store the tag information identifying the chat data in association with the server chat data and the user chat data; and 
create tag information identifying synchronous data that is information corresponding to the tag information identifying the score data and the tag information identifying the chat data, and cause the storage to store the match situation data, the server chat data, and the user chat data in association with each other by the tag information identifying the synchronous data and the upload times, and 
the hardware controller is configured to, in response to determining that a display of one of the match situation data, the server chat data, and the user chat data is changed in the display unit, detect 


acquiring match situation data, server chat data, and user chat data from a server to which the match situation data, the server chat data, and the user chat data are uploaded, the match situation data representing a situation of a match, the server chat data corresponding to the match and being generated by the server, and the user chat data representing a chat content corresponding to the match and input by a user; 
causing a storage to store the match situation data, the server chat data, and the user chat data in association with upload times at which the match situation data, the server chat data, and the user chat data are uploaded to the server; and 
causing a first area of a display unit to display the match situation data that is stored in the storage and causing a second area of the display unit to display, at a same time, the server chat data and the user chat data that are stored in the storage and correspond to each other in the upload times;  
creating tag information identifying score data for each of a player's actions of the match, and causing the storage to store the tag information identifying the score data in association with the match situation data; 
creating tag information identifying chat data whenever the server chat data and the user chat data are created or input, and causing the storage to store the tag information identifying the chat data in association with the server chat data and the user chat data; and 
creating tag information identifying synchronous data that is information corresponding to the tag information identifying the score data and the tag information identifying the chat data, and causing the storage to store the match situation data, the server chat data, and the user chat data in association with each other by the tag information identifying the synchronous data and the upload times, 
wherein
the method further comprises, when a display of one of the match situation data, the server chat data, and the user chat data is changed in the display unit, detecting 

8. (currently amended) A non-transitory computer readable recording medium storing therein a chat display program for causing a computer to execute a process, the process comprising: 
acquiring match situation data, server chat data, and user chat data from a server to which the match situation data, the server chat data, and the user chat data are uploaded, wherein the match situation data represents a situation of a match, the server chat data corresponds to the match and is generated by the server, and the user chat data represents chat content corresponding to the match and input by a user; 
causing a storage to store the match situation data, the server chat data, and the user chat data in association with upload times at which the match situation data, the server chat data, and the user chat data are uploaded to the server; 
causing a first area of a display unit to display the match situation data that is stored in the storage and causing a second area of the display unit to display, at a same time, the server chat data and the user chat data that are stored in the storage and correspond to each other in the upload times; 
creating tag information identifying score data for each of a player's actions of the match, and causing the storage to store the tag information identifying the score data in association with the match situation data; 
creating tag information identifying chat data whenever the server chat data and the user chat data are created or input, and causing the storage to store the tag information identifying the chat data in association with the server chat data and the user chat data; and 
creating tag information identifying synchronous data that is information corresponding to the tag information identifying the score data and the tag information identifying the chat data, and causing the storage to store the match situation data, the server chat data, and the user chat data in association with each other by the tag information identifying the synchronous data and the upload times, 

the process further comprises, in response to determining that a display of one of the match situation data, the server chat data, and the user chat data is changed in the display unit, detecting 


Allowable Subject Matter
	Claims 1 and 3-8 are allowed. 
This communication warrants No Examiner's Reason for Allowance, applicant's reply and Amendments make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks in addition to the proposed amendments  as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14),

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445